t c memo united_states tax_court martin h droz petitioner v commissioner of internal revenue respondent docket no filed date martin h droz pro_se glorianne gooding-jones for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency in petitioner's federal_income_tax for in the amount of dollar_figure and an addition_to_tax under sec_6651 and an accuracy- all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure related penalty under sec_6662 in the amounts of dollar_figure and dollar_figure respectively the issues remaining for decision are is petitioner entitled for to a charitable con- tribution deduction under sec_170 for a flight helmet that he donated to a museum during that year we hold that he is entitled to a deduction in the amount of dollar_figure is petitioner liable for for self-employment_tax we hold that he is is petitioner liable for for the accuracy-related_penalty under sec_6662 we hold that he is findings_of_fact some of the facts have been stipulated and are so found petitioner had a mailing address in arcadia california at the time the petition was filed at all relevant times petitioner operated a sole proprie- torship that engaged in the business of distributing plumbing products in date in response to a newspaper advertisement by an individual in downey california petitioner purchased for dollar_figure a high-altitude full-pressure flight helmet made in that was used by the u s navy and that is known and hereinafter referred to as a mark iv helmet a mark iv helmet is not a space helmet and was not at any time employed in trips into space although its development was one step in a multiple-step design and development process that ultimately led to production of the mercury helmet a space helmet that was used in trips into space although certain mark iv helmets were used in training mercury astronauts the serial number on the mark iv helmet at issue indicates that it was not made at a time when mercury astronauts were in training and that it was not used for that purpose a mark iv helmet is not an unusual or scarce helmet to the contrary it is and at all relevant times has been the most common and most available high-altitude full-pressure flight helmet throughout the years to petitioner kept the mark iv helmet at issue in its case and stored it in a closet in his residence during that period petitioner did not insure that helmet against loss nor did he insure his residence against fire theft or other catastrophe around or petitioner placed an advertisement in a newspaper offering the mark iv helmet at issue for sale that advertisement stated that petitioner was taking bids for a space test flight helmet--used in mercury program with case in response to his advertisement petitioner received telephone calls from keith r jamieson m d dr jamieson and dennis gilliam mr gilliam both of whom expressed an interest in the helmet that petitioner described in that advertisement dr jamieson a general surgeon has been a collector of flight helmets and combat helmets including mark iv helmets for about years at the time of the trial herein he had over big_number helmets in his collection of which were flight helmets and seven to of which were mark iv helmets just prior to dr jamieson purchased a mark iv helmet suit and gloves for a total price of dollar_figure at about the same time he also purchased two incomplete mark iv helmets for a total price of dollar_figure during or dr jamieson purchased a mark iv helmet for dollar_figure at a flea market in long beach california in addition sometime during or he received two mark iv helmets as gifts from two different individuals during his telephone conversation with petitioner that took place around or dr jamieson identified himself as a collector of helmets and asked petitioner for a description of the helmet that he was offering_for_sale based on petitioner's description of that helmet dr jamieson determined that the helmet petitioner was offering_for_sale was a mark iv helmet and not a space helmet as advertised by petitioner in the newspaper petitioner offered to sell dr jamieson the mark iv helmet at issue for dollar_figure based on his personal knowledge of sales of other mark iv helmets dr jamieson informed petitioner that the mark iv helmet at issue was worth approximately dollar_figure to dollar_figure mr gilliam an engineer employed in the aerospace industry has been a collector of space helmets suits and other space memorabilia at the time of the trial herein he had over helmets in his collection two of which were mark iv helmets during mr gilliam bought a suit and a mark iv helmet for a total price of about dollar_figure in date he purchased another suit and mark iv helmet for a total price of dollar_figure shortly before mr gilliam made that second purchase a catalogue of aviation artifacts that was published in the summer of listed an identical suit and mark iv helmet for sale at dollar_figure during his telephone conversation with petitioner that took place around or mr gilliam asked petitioner for a description of the helmet that he was offering_for_sale based on petitioner's description of that helmet mr gilliam deter- mined that the helmet petitioner was offering_for_sale was a mark iv helmet and not a space helmet as advertised by petitioner in the newspaper mr gilliam specifically inquired about the serial number on the mark iv helmet that petitioner was offering_for_sale based on that serial number mr gilliam determined that that particular helmet had not been used for the purpose of training mercury astronauts petitioner offered to sell mr gilliam the mark iv helmet at issue for dollar_figure based on his personal knowledge of sales of other mark iv helmets mr gilliam informed petitioner that the mark iv helmet at issue was worth approximately dollar_figure to dollar_figure and he offered to purchase it for a price within that range about one to two years after his initial telephone conversa- tion with dr jamieson petitioner telephoned dr jamieson and offered to sell him a mercury helmet dr jamieson recognized the caller's voice as that of petitioner informed petitioner that the helmet that he was offering_for_sale was a mark iv helmet and not a mercury helmet and advised petitioner that the value of the helmet petitioner owned was approximately dollar_figure to dollar_figure about two months after his initial telephone conversation with mr gilliam petitioner telephoned mr gilliam upon discovering that he had had a prior telephone conversation with mr gilliam petitioner terminated that second telephone conver- sation during petitioner donated the mark iv helmet that he had purchased in date to the liberal air museum museum in liberal kansas by letter dated date stephen g brown executive director of the museum confirmed that that helmet was in the possession of the museum in his federal_income_tax return return peti- tioner who had no expertise in personal_property valuation valued the mark iv helmet that he had donated to the museum at dollar_figure and claimed a charitable_contribution_deduction in the amount of dollar_figure attached to petitioner's return was a report hetz report that contains what purports to be the signa- ture of russell w hetz mr hetz the hetz report indicated that based on the cost approach we recommend a rounded es- timate sic fair_market_value for the mark iv united_states navy helmet circa of dollar_figure petitioner calculated the amount of the deduction reported in his return on the basis of the claimed fair_market_value of the mark iv helmet at issue reduced to take account of the limitation prescribed in sec_170 that the deduction not exceed percent of his contribution_base for mr hetz' purported resume states inter alia that he is a fee appraiser specializing in the market valuation of industrial machinery and transportation equipment the hetz report noted inter alia that the various factors to be considered in determining that value included the sale of a similar helmet that report further stated with no explana- tion we have elected to use the cost approach it described the cost approach as an estimate of value based on the current cost in dollars of a new replacement_property unit of similar design capacity materials and utility the hetz report concluded that the total design and material cost of the mark iv pressure helmet as of the time the hetz report was prepared was dollar_figure it then allocated that cost to the mark iv helmet that was the subject of the hetz report as follows in order to spread the development costs for high technol- ogy projects such as this mark iv helmet the first units produced are tested to their limits usually to destruc- tion we say the subject helmet was the first one built after the tests and we shall spread the design and material cost over the first three units dollar_figure dollar_figure sic allocated cost for the subject helmet the hetz report adjusted that dollar_figure allocated cost for depreciation using a 100-year useful_life for the helmet that was the subject of that report and arrived at a recommended rounded estimate sic fair_market_value of dollar_figure for that helmet as of the date of the trial herein a mark iv helmet was being offered for sale for dollar_figure by an individual in san francis- co california opinion petitioner bears the burden of proving that respondent's determinations are erroneous rule a 290_us_111 deductions are strictly a matter of legislative grace and petitioner bears the burden of proving that he is entitled to any deduction claimed 292_us_435 petitioner attempted to satisfy his burden_of_proof in this case principally through his testimony and the hetz report that was attached to his return we found petitioner's uncor- roborated testimony at times questionable general vague and conclusory under the circumstances presented here we are not required to and we do not rely on petitioner's testimony to sustain his burden of establishing error in respondent's deter- minations see 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 87_tc_74 as for the hetz report for the reasons discussed below we place no weight on that report at trial respondent presented as an expert witness the individual who prepared the written report that respondent timely submitted to the court and served on petitioner as required by rule f we determined that that individual was not an expert qualified to opine on the fair_market_value of the mark iv helmet as issue respondent called two fact witnesses dr jamieson and mr gilliam who testified at trial we found each of them credible petitioner renews on brief his contention at trial that the testimony of respondent's witnesses dr jamieson and mr gil- liam should be excluded because their identity was omitted from respondent's trial memorandum dated date and as a result of that omission he did not have the opportunity to prepare for the testimony of those witnesses the identity of respondent's witnesses dr jamieson and mr gilliam was dis- closed to petitioner inter alia in an amendment to trial memorandum for respondent dated date respondent's amendment to trial memorandum petitioner was aware of the identity of those witnesses almost two weeks before the trial herein made no effort to ascertain their whereabouts did not ask respondent how he could contact them and chose not to contact them we reaffirm our finding at trial that under those circumstances petitioner's ability to present his case was not prejudiced by respondent's calling dr jamieson and mr gilliam as witnesses petitioner also renews on brief his suggestion at trial that this court should not rely on the testimony of dr jamieson and mr gilliam because they were not credible the determination of the credibility of witnesses is a question of fact that is within our discretion 235_f2d_86 6th cir affg tcmemo_1954_198 as noted above we found each of respondent's two fact witnesses credible petitioner also renews on brief his contention at trial that the testimony of respondent's witness dr jamieson should be excluded because it was beyond the scope of testimony stated in respondent's amendment to trial memorandum petitioner also objects on brief to the testimony of respondent's witness mr gilliam on the same grounds petitioner's contentions about the continued charitable_contribution_deduction sec_170 provides that a taxpayer is entitled to a deduction for any charitable_contribution as defined in sec_170 that is made during the taxable_year if a charitable_contribution is made in property other than money the amount of the contribution is generally the fair_market_value of the property at the time of the contribution sec_1_170a-1 income_tax regs the fair_market_value of property is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs the parties do not dispute that petitioner contributed the continued scope of testimony of dr jamieson and mr gilliam are unfounded respondent's amendment to trial memorandum stated that dr jamieson and mr gilliam would testify with respect to the re- spective telephone conversations that they had had with peti- tioner concerning the mark iv helmet at issue dr jamieson and mr gilliam testified about what transpired during those respec- tive telephone conversations including their respective views as to the fair_market_value of the mark iv helmet at issue and the basis for those views much of the testimony about which peti- tioner appears to complain was elicited by him as a result of questions he asked on cross-examination and recross-examination of those witnesses even assuming arguendo that we were to exclude from the record the testimony of respondent's witnesses dr jamieson and mr gilliam that record would contain no reliable evidence from which we would have been able to find that petitioner satisfied his burden of showing error in respondent's determination that he did not substantiate the fair_market_value of the mark iv helmet at issue that he claimed in his return mark iv helmet at issue to the museum nor do they dispute that the museum qualifies as a charitable_organization the only dispute is the fair_market_value of that helmet petitioner contends that as of the date he donated the mark iv helmet at issue to the museum its fair_market_value was dollar_figure respondent determined in the notice_of_deficiency she issued to petitioner for that petitioner did not substan- tiate the charitable_contribution_deduction he reported in his return that was based on that claimed value on brief respondent contends that based on the record in this case the fair_market_value of the mark iv helmet at issue was between dollar_figure and dollar_figure as of the time petitioner donated it to the museum the fair_market_value of property that is the subject of a charitable_contribution is an issue of fact to be determined from an examination of the entire record 79_tc_714 affd 731_f2d_1417 9th cir in arriving at that determination the court will weigh its judgment heavily against the taxpayer who is responsible for any deficien- cies in the proof required to substantiate the value claimed id the only testimonial evidence relating to petitioner's claimed valuation of the mark iv helmet at issue is petitioner's testimony as stated above we are unwilling to rely on that testimony even assuming arguendo that we were willing to rely on petitioner's testimony we do not believe that it establishes error in respondent's determination regarding the charitable_contribution_deduction claimed with respect to the mark iv helmet at issue the principal documentary_evidence on which petitioner relies to support his contention as to the fair_market_value of the mark iv helmet at issue is the hetz report that was attached to his return we do not place any weight on that report in determining the fair_market_value of that helmet petitioner did not intend or attempt to call mr hetz who purportedly signed and prepared that report as a witness at trial mr hetz was not even present at the trial herein thus we are left with a report that was attached to petitioner's return that contains what purports to be the signature of mr hetz and that respondent timely submitted the written report of her prof- fered expert as required by rule f and the court's standing_pretrial_order petitioner did not timely submit a written report prepared by mr hetz or any other proffered expert on date the court had a telephonic pretrial conference with the parties for the purpose of confirming that petitioner did not intend to introduce expert testimony at trial since he had not submitted a written report as required by rule f and the court's standing_pretrial_order not later than days before date the date on which this case was to be called from the trial calendar the court informed petitioner during that telephonic conference that since no such written report had been timely submitted he could not introduce expert testimony at trial unless he were to file and the court were to grant a motion seeking the court's permission to submit out of time a written report pursuant to rule f petitioner did not at any time file such a motion on its face is both ambiguous and suspect we do not even know whether the mark iv helmet that was the subject of the hetz report is in fact the mark iv helmet at issue here nor can we determine solely on the basis of the document in the record that purports to be mr hetz' resume whether mr hetz was qualified to prepare the report that was attached to petitioner's return in this connection since petitioner did not offer mr hetz as a witness at trial respondent did not have the opportunity to voir dire mr hetz on his qualifications as an expert or to examine him on the hetz report nor did the court have the opportunity to question him about his qualifications as an expert in valuing the mark iv helmet at issue or about the hetz report it is also significant that the hetz report does not set forth in detail the reasons for its recommendation that a rounded estimate sic fair_market_value for the mark iv helmet that was the subject of the report be dollar_figure for example the hetz report offers no explanation as to why the cost approach on which the report purports to rely is the most appropriate method to use in deter- mining the fair_market_value of the mark iv helmet that was the subject of that report by way of further illustration although the hetz report acknowledged that various factors including the sale of a similar helmet were to be taken into account apparently that factor was not considered and the hetz report provides no explanation as to why it was ignored in sum petitioner has presented no reliable evidence to establish that the fair_market_value of the mark iv helmet at issue was dollar_figure at the time he donated it to the museum based on our examination of the entire record before us we find that petitioner has failed to satisfy his burden of proving that the mark iv helmet at issue had a fair_market_value of dollar_figure at that time we further find on that record that the fair_market_value of that helmet at the time he donated it to the museum was dollar_figure self-employment_tax petitioner presented no evidence and makes no argument regarding his liability for self-employment_tax for we note that petitioner's failure to pay self-employment_tax for was an issue raised in this court in droz v commissioner an oral opinion of this court dated date in that case petitioner challenged the constitutionality of sec_1402 to the extent that it provided that a self-employed_individual who raised religious objections to the social_security system but who did not belong to a religious_organization was not entitled to an exemption from self-employment_tax in our oral opinion we rejected petitioner's constitutional challenge petitioner petitioner provided no credible explanation as to why that helmet which he purchased for dollar_figure in date would have so substantially appreciated in value to dollar_figure approximately years later see 337_f2d_432 7th cir affg tcmemo_1963_244 appealed our decision to the u s court_of_appeals for the ninth circuit and that appeal was pending at the time of the trial herein after the present case was submitted the court_of_appeals rendered its decision upholding the constitutionality of sec_1402 affirming this court's decision and holding petitioner liable for self-employment_tax for 48_f3d_1120 9th cir affg an oral opinion of this court cert_denied ___ u s ___ u s l w date on the record before us we sustain respondent's determina- tion that petitioner is liable for for self-employment_tax droz v commissioner supra accuracy-related_penalty respondent determined that petitioner is liable for for the accuracy-related_penalty under sec_6662 because his underpayment_of_tax for that year was due to negligence or disregard of rules or regulations for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code failure to exercise due care or failure to do what a reasonable person would do under the circumstances sec_6662 963_f2d_907 6th cir affg tcmemo_1991_179 91_tc_686 affd 893_f2d_656 4th cir the term disregard includes any careless reckless or intentional disregard of the code and the temporary or final regulations issued under the code sec_6662 sec_1_6662-3 income_tax regs the accuracy-related_penalty under a does not apply to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends upon the pertinent facts and circum- stances sec_1_6664-4 income_tax regs factors taken into account include the taxpayer's efforts to assess his or her proper tax_liability and the knowledge and experience of the taxpayer id reliance on the advice of a professional such as an accountant or an appraiser does not necessarily demonstrate reasonable_cause and good_faith unless under all the circumstan- ces such reliance was reasonable and the taxpayer acted in good_faith id although petitioner's argument is not entirely clear he appears to contend that he was not negligent in the preparation of his return because the claimed charitable_contribution_deduction was based on the advice of his accountant who prepared that return and on the advice of mr hetz who he claims pre- pared the report attached to his return that indicated that the fair_market_value of the mark iv helmet that was the subject of that report was approximately dollar_figure with respect to petitioner's reliance on the accountant who prepared his return petitioner did not call him as a witness thus the record is devoid of any evidence relating to what information petitioner may have provided him or what advice he might have given petitioner with regard to the value placed on the helmet at issue for purposes of the charitable_contribution_deduction at issue based on our review of the instant record we find that petitioner has failed to establish that his reliance on the advice of the return preparer was reasonable or that he acted in good_faith with respect to petitioner's reliance on mr hetz petition- er did not call him as a witness thus the record is devoid of any evidence relating to what information petitioner may have provided to mr hetz about the mark iv helmet that mr hetz was asked to value nor does the record contain any reliable evi- dence establishing inter alia that mr hetz was qualified in appraising personal_property of the type at issue that the mark iv helmet that was the subject of the hetz report is the mark iv helmet at issue why mr hetz employed the cost approach in arriving at the fair_market_value of the mark iv helmet that was the subject of the hetz report or why mr hetz did not consider the sale of a similar helmet we also note that around or shortly before petitioner donated the mark iv helmet at issue to the museum petitioner offered to sell that helmet to dr jamieson and to mr gilliam for dollar_figure both dr jamieson and mr gilliam informed petitioner that the helmet that he was offering_for_sale was a mark iv helmet and not a space helmet and that it was worth approximately dollar_figure to dollar_figure petitioner's offer to sell the mark iv helmet at issue for dollar_figure indicates that he was aware that a value of dollar_figure for that helmet was grossly overstated in addition he was aware that at least as far as dr jamieson and mr gilliam were concerned a value of dollar_figure for the helmet at issue was very substantially overstated based on our review of the present record we find that petitioner has failed to establish that his reliance on the advice of mr hetz was reasonable or that he acted in good_faith see van zelst v commissioner tcmemo_1995_396 harding v commissioner tcmemo_1995_216 on the record before us we find that petitioner has not established that he acted with reasonable_cause and in good_faith in placing a value of dollar_figure on the mark iv helmet at issue we therefore sustain respondent's determination for imposing the accuracy-related_penalty on petitioner to reflect the foregoing and the concessions of the parties decision will be entered under rule
